DETAILED ACTION

The Amendment filed by Applicant on 08/11/2022 is entered.

The Terminal Disclaimer filed on 08/11/2022 is approved.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 08/11/2022 have been fully considered and they are found persuasive.

The provision rejection of claims 1-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/661,696 (reference application) is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pirra et al., US 2011/0136980 (hereinafter “Pirra”). Pirra a composition for polymerization comprising a copolymer comprising a dithioate, a mercaptan compound (n-dodecyl mercaptan) a first and second aromatic vinyl monomer, a first and second conjugated diene monomer including acrylonitrile. See Pirra, [0015], [0037], [0042], [0053] & [0055]. The basic requirements of prima facie case of obvious are: (1) there must be some suggestion or motivation, either in the reference themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) there must be a reasonable expectation of success; (3) the prior art reference (or references when combined) must teach or suggest all the claim limitations.  See MPEP 2143. It would have been obvious to one of ordinary skill in the art to optimize examples in Pirra by using mixtures of styrene(s) and butadiene(s) because Pirra teaches tha the elastomeric polymer can used in the polymerization of a mixture of styrene(s) and butadiene(s) with dibenzyl trithiocarbonate and the t-dodecyl mercaptan. Furthermore, Pirra teaches a solution polymerization and as such would also be capable of being used for seeded polymerization.

Although Pirra does not disclose all the characteristics and properties (e.g., having an average particle diameter of 10-30 nm, polydispersity index of 0.250 and toluene-insoluble gel content of 10% or less) of the seeded copolymer disclosed in the present claims, based on the substantially identical composition teachings, the Examiner has a reasonable basis to believe that the properties claimed in the present invention is inherent in the copolymers disclosed by Pirra. Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  See In re Best, 195 USPQ 430 (CCPA 1977); In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh